Judgment unanimously affirmed, with costs. Memorandum: Appellant is an unsuccessful bidder for a contract to supply ambulance services for the County of Erie. In its petition appellant alleged that the bid proposal was manipulated and the procedure used to award the contract violated the competitive bidding requirement of section 103 of the General Municipal Law. Appellant has not alleged facts on this record from which such a conclusion may be drawn. Further, a contract for ambulance services *720is not a contract for “public work” nor is it a “purchase contract” to bring it within the ambit of section 103. Rather, the furnishing of ambulance services is one requiring special skill or training excepting it from the general competitive bidding requirement (Matter of Doyle Alarm Co. v Reville, 65 AD2d 916; Hurd v Erie County, 34 AD2d 289, 293; 34 Opns St Comp, 1978, p 76; 13 Opns St Comp, 1957, p 315; 1972 Atty Gen [Inf Opns] 140; see, generally, Matter of Exley v Village of Endicott, 51 NY2d 426). (Appeal from judgment of Erie Supreme Court — art 78.) Present — Dillon, P. J., Cardamone, Hancock, Jr., Callahan and Schnepp, JJ.